Citation Nr: 1624656	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-01 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1978 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2012, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In March 2014, the Board issued a decision denying the Veteran's claim for a compensable rating for his service-connected hemorrhoids.  At that time, it also remanded several issues for additional development, including the issue of entitlement to a total disability rating based on individual unemployability (TDIU), and noted that adjudication of the issue of entitlement to an extraschedular rating for hemorrhoids would be premature prior to completion of the development requested in the remand.

The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, the Court vacated the March 2014 Board decision with respect to the issue of entitlement to a compensable rating for hemorrhoids, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  The Joint Motion noted that the issues the Board had remanded in March 2014 were not before the Court on appeal.

In February 2015, the Board remanded the issue of entitlement to a compensable rating for hemorrhoids for further development pursuant to the Joint Motion.  That development was completed and the issue has since been returned to the Board.  However, the development the Board requested in its March 2014 decision has not yet been completed.  Accordingly, the TDIU element and the extraschedular element of the claim for an increased rating for hemorrhoids are not currently before the Board, and are not addressed further herein.  See 38 C.F.R. § 3.321(b)(1); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Brambley v. Principi, 17 Vet. App. 20, 24 (2003).


FINDING OF FACT

Throughout the period under review, the Veteran's service-connected hemorrhoid disability has been manifested by mild or moderate external hemorrhoids with itching, burning, pain, and bleeding during flare-ups; the hemorrhoids have not been shown to be large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, and they have not caused persistent bleeding with secondary anemia, or fissures.


CONCLUSION OF LAW

The criteria for a compensable schedular rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The duty to notify provisions relating to the Veteran's claim were satisfied by March, May, and October 2010 letters.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The October 2010 letter, in particular, notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of a disability, described the different types of evidence available to substantiate a claim for a higher rating, informed him of the requirements to obtain a higher rating, and notified him of the need to submit evidence of how such worsening affected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  His claim was last readjudicated in a June 2015 Supplemental Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured a failure to afford statutory notice to claimant prior to initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  For these reasons, the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied.  The RO has obtained service treatment records, VA treatment records, and private treatment records, and the Veteran has submitted lay statements and set forth his contentions during a Board hearing.  The Veteran has also been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Most recently, a May 2015 VA examiner took into account the Veteran's statements and medical history related to his hemorrhoid disability, reviewed his in-service and post-service medical records, and conducted a physical examination, all of which allowed for a fully-informed evaluation.  Id.  There is no evidence indicating that there has been a material change in the severity of the Veteran's hemorrhoid disorder since that examination.

There has also been substantial compliance with the Board's February 2015 remand instructions.  The Veteran was asked, in an April 2015 letter, to identify any medical providers, including VA facilities, that have treated him for his hemorrhoids, but did not respond.  He was also afforded an additional, adequate VA examination, and his claim was readjudicated in a June 2015 SSOC.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim but has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

II.  Increased Schedular Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

While a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran asserts that he is entitled to a compensable rating for his service-connected hemorrhoids, which are currently rated as noncompensably (0 percent) disabling under Diagnostic Code 7336, external or internal hemorrhoids.  38 C.F.R. § 4.114.  

Under Diagnostic Code 7336, a noncompensable rating is assigned for mild or moderate hemorrhoids.  Id.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrence.  Id.  A 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  Id.

Following review of the evidence of record, the Board finds that a compensable rating for the Veteran's hemorrhoids is not warranted at any point during the claim period, as the physical findings documented in the VA examination reports of record, as well as the Veteran's own statements, suggest that his service-connected hemorrhoids are best described as mild or, at most, moderate.

The Board initially acknowledges that, where words such as "mild" and "moderate" are used and left undefined in the Rating Schedule, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  However, regarding Diagnostic Code 7336, specifically, comparison with the disability picture described at the 10 percent level is also instructive, as symptoms of such severity are implicitly greater than those that would qualify a hemorrhoid disorder as "moderate" or "mild."

Turning, then, to the evidence of record, the Veteran stated during a 2010 VA examination that his hemorrhoids flared up every two to three months, usually triggered by bowel movements, and that a flare lasted from one to three weeks.  He stated that during such flares he experienced burning discomfort, itchiness, and blood with bowel movements, though not enough blood to bleed through to his undergarments.  He reported that the bleeding was usually worse during the first few days, and then became spotting.  He stated he treated his symptoms with Preparation H.  The VA examiner found no visible hemorrhoids upon physical examination of the Veteran's rectum and anus.

In November 2011 correspondence, the Veteran stated his hemorrhoids were "very uncomfortable and unbearing," and explained that he had not been experiencing a flare during the 2010 VA examination.  During his January 2012 Board hearing, he testified that he experienced flare-ups when he ate spicy foods, and that such flares would last about two weeks.  He described bleeding in his underwear, pain, and difficulty sitting during those times.  The Veteran denied wearing any pads or protective material in his underwear to address the bleeding associated with his hemorrhoid flares, and again reported treating his symptoms with Preparation H.

During a May 2015 VA examination, the Veteran reported that he experienced an acute episode of hemorrhoid symptoms, which he treated with suppositories and stool softeners, at least once every two months.  He stated he noticed bleeding during flare-ups, or when he was constipated, and reported having experienced a flare-up eight days prior.  Following physical examination of the Veteran, the examiner reported non-acute, mild external hemorrhoids, with no evidence of bleeding or fissures, and no evidence of thrombotic or irreducible hemorrhoids.  The examination report included the results of a complete blood count (CBC) conducted that day, and the examiner noted that there was no evidence of anemia.

The Board acknowledges that the Veteran has credibly reported very uncomfortable hemorrhoids, especially during flare-ups, with symptoms of bleeding, burning, pain, and itching.  However, the evidence reflects that those symptoms most closely approximate mild or, at most, moderate hemorrhoids.  His hemorrhoids have not been shown to be irreducible, or large or thrombotic, and have not generated excessive redundant tissue, evidencing frequent recurrences.  Furthermore, the evidence does not reflect that his hemorrhoids have resulted in persistent bleeding with secondary anemia or in fissures.  Notably, the 2015 VA examiner observed mild external hemorrhoids that were not thrombotic or irreducible, and reported no bleeding, fissures, or redundant tissue, following a rectal examination conducted only eight days after a reported flare-up.  

In short, the evidence of record does not establish that the Veteran's hemorrhoid disability is manifested by the severity of symptoms contemplated by a 10 or 20 percent disability rating under Diagnostic Code 7336, even during or shortly following the flare-ups he has described.  As a result, a compensable schedular rating for hemorrhoids is not warranted at any point during the period under review.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.114.

As a final matter, the Board notes that it has also considered whether separate or higher ratings would be warranted under any other applicable diagnostic codes, to include those applicable to scars and to the digestive system.  However, the evidence of record, including the findings of the VA examiners, does not reflect scars or other pertinent physical findings, complications, or conditions related to the Veteran's hemorrhoids that would warrant such higher or separate ratings.  See 38 C.F.R. §§ 4.114, 4.118.

As the Board finds that the weight of the evidence is against entitlement to a compensable schedular rating for hemorrhoids at any point during the period under review, there is no reasonable doubt to be resolved, and the claim must be denied to that extent.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A compensable schedular rating for hemorrhoids is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


